Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon the following question under the Constitution of the United States: Defendant contended that complainant’s identification of him was unfair as a matter of law and was a denial of due process of law in violation of the Fourteenth Amendment of the Constitution of the United States. The Court of Appeals held that defendant’s constitutional rights wore not violated. [See 20 N Y 2d 238.]